Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

JODY HERNANDEZ,

Plaintiff,
vs. CASE NO.:
THE VILLAGES TRI-COUNTY
MEDICAL CENTER, INC., a Florida Not
For Profit Corporation,

Defendant. /

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, JODY HERNANDEZ, by and through the undersigned attorney, sues
the Defendant, THE VILLAGES TRI-COUNTY MEDICAL CENTER, INC., a Florida
Not For Profit Corporation, and alleges:

1. Plaintiff, JODY HERNANDEZ, was an employee of Defendant and
brings this action for unpaid overtime compensation, liquidated damages, and all
other applicable relief under the Fair Labor Standards Act, as amended, 29 U.S.C. §
216(b) (“FLSA”).

General Allegations

2: Plaintiff, JODY HERNANDEZ was an employee who worked at
Defendants’ property within the last three years in Lake County, Florida.

a. Plaintiff, JODY HERNANDEZ, worked for Defendant as a salary paid
employee at a bi-weekly salary rate of $2,136.32, or $1,068.16 per week.

4. Plaintiff, JODY HERNANDEZ, worked as a Licensed Practical Nurse
Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 2 of 6 PagelD 2

(“LPN”) in an Admission Liaison position for Defendant.

5. That according to the Department of Labor, licensed practical nurses and
other similar health care employees generally do not qualify as exempt learned
professionals, regardless of work experience and training, because possession of a
specialized advanced academic degree is not a standard prerequisite for entry into
such occupations. See Department of Labor Fact Sheet #17N: Nurses and the Part
541 Exemptions Under the FLSA; www.DOL.gov/whd/overtime/fs17n_nurses. htm

6. That as an Admission Liaison, Plaintiff did not consistently exercise
discretion and judgment in carrying out her job duties.

7. Despite the above, Defendant, THE VILLAGES TRI-COUNTY
MEDICAL CENTER, INC., classified Plaintiff as salaried exempt.

8. At all times material to this cause of action, Plaintiff, JODY
HERNANDEZ, should have been classified as a non-exempt employee and paid
overtime wages for any and all overtime hours worked.

9. Defendant, THE VILLAGES TRI-COUNTY MEDICAL CENTER, INC.,
is a Florida not for profit Corporation that operates and conducts business in Lake
County, Florida and is therefore, within the jurisdiction of this Court.

10. According to Florida’s Division of Corporations website, Defendant, THE
VILLAGES TRI-COUNTY MEDICAL CENTER, INC. lists its principal place of
business as 1451 El Camino Real, The Villages, Florida 32159.

11. Defendant, THE VILLAGES TRI-COUNTY MEDICAL CENTER, INC.,

operates by providing medical and surgical hospital services. According to its website,
Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 3 of 6 PagelD 3

Defendant serves patients in Lake, Sumter, and Marion counties. See
www.TheVillagesRegionalHospital.org/about-us/

12. This action is brought under the FLSA to recover from Defendant
overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

13. This Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C.
§1331 and the FLSA.

14. During Plaintiffs employment with Defendants, Defendant, THE
VILLAGES TRI-COUNTY MEDICAL CENTER, INC., earned more than $500,000.00
per year in gross sales/revenue.

15. Defendant, THE VILLAGES TRI-COUNTY MEDICAL CENTER, INC.,
employed approximately one hundred (100) employees and paid these employees plus
earned a profit from their business.

16. During Plaintiffs employment, Defendant, THE VILLAGES TRI-
COUNTY MEDICAL CENTER, INC., employed at least two employees who handled
goods, materials and supplies which travelled in interstate commerce such as
bandages, syringes, biohazard trash bags, pain relief medications, cotton swabs,
medical bedding, x-ray equipment, stethoscopes, and other tools/materials used to run
the business.

17. Therefore, at all material times relevant to this action, Defendant, THE
VILLAGES TRI-COUNTY MEDICAL CENTER, INC., was an enterprise covered by
the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

18. Additionally, Plaintiff, JODY HERNANDEZ, is individually covered

fond
Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 4 of 6 PagelD 4

under the FLSA.

19. The undersigned counsel has made efforts to resolve this matter without
litigation but those efforts have been met without success. Specifically, the
undersigned counsel sent correspondence via certified mail to Defendant’s registered
agent outlining the allegations contained in this suit, and requested Plaintiffs pay
and time records. At the time of this filing, Defendant has not provided those
documents.

FLSA Violations

20. At all times relevant to this action, Defendants failed to comply with the
FLSA because Plaintiff performed services for Defendant for which no provisions were
made by Defendant to properly pay Plaintiff for all overtime hours worked.

21. During her employment with Defendant, Plaintiff was not paid time and
one-half her regular rate of pay for all hours worked in excess of forty (40) per work
week during one or more work weeks.

22. Specifically, Plaintiff routinely worked in excess of forty (40) hours per
week without additional overtime compensation.

23. Plaintiff regularly worked eight (8) hour shifts Monday through Friday
and then additional eight (8) hours on the weekend every other week.

24. Plaintiff is entitled to the full time and onevhalf rate for all hours
worked in excess of forty (40) per week.

25. Plaintiff is entitled to overtime compensation for each overtime hour

worked based on her calculated hourly rate of pay.
Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 5 of 6 PagelD 5

26. Based upon these above policies, Defendants have violated the FLSA by
failing to pay complete overtime pay.

27. Upon information and belief, the records, to the extent any exist,
concerning the number of hours worked and amounts paid to Plaintiff are in the
possession and custody of Defendants.

COUNT I - RECOVERY OF OVERTIME COMPENSATION

28. Plaintiff reincorporates and readopts all allegations contained within
Paragraphs 1-27 above as though stated fully herein.

29. Plaintiff is/was entitled to be paid time and one-half her regular rate of
pay for each hour worked in excess of forty (40) per work week.

30. During her employment with Defendants, Plaintiff worked overtime
hours but was not paid time and one-half compensation for same.

31. Plaintiff was paid her salary for all hours worked regardless of how
many overtime hours were worked in the workweek.

32. Defendant has failed provide accurate overtime compensation for
numerous pay periods due to misclassifying Plaintiff as a salary-exempt employee.

33. Defendant did not have a good faith basis for their decision not to pay
Plaintiff full overtime compensation.

34. As a result of Defendant’s intentional, willful and unlawful acts in
refusing to pay Plaintiff time and one-half her regular rate of pay for each hour
worked in excess of forty (40) per work week in one or more work week, Plaintiff has

suffered damages plus incurring reasonable attorneys’ fees and costs.
Case 5:19-cv-00484-JSM-PRL Document1 Filed 09/25/19 Page 6 of 6 PagelD 6

35. As a result of Defendant’s willful violation of the FLSA, Plaintiff is
entitled to hquidated damages.

36. Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff, JODY HERNANDEZ demands judgment against
Defendant for unpaid overtime compensation, liquidated damages, reasonable
attorneys’ fees and costs incurred in this action, declaratory relief, and any and all

further relief that this Court determines to be just and appropriate.

”
Dated this Js day of September, 2019

Mf)

Matthew R. unter, Esq.

FBN 0077459

Morgan & Morgan, P.A.

20 N. Orange Ave., 16th Floor

P.O. Box 4979

Orlando, FL 32802-4979

Telephone: (407) 420-1414

Facsimile: (407) 867-4791

Email: mgunter@forthepeople.com
Attorneys for Plaintiff
